Citation Nr: 1610930	
Decision Date: 03/17/16    Archive Date: 03/23/16

DOCKET NO.  08-17 953	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.

2.  Entitlement to service connection for a left foot disorder. 

3.  Entitlement to service connection for a sleep disorder, to include insomnia, to include as secondary to service-connected intervertebral disc syndrome with degenerative arthritis of the lumbosacral spine and right thumb sprain and osteoarthritis.

4.  Entitlement to service connection for a bilateral ear disorder, to include hearing loss and tinnitus.

5.  Entitlement to an initial rating in excess of 20 percent for intervertebral disc syndrome (IDS) with degenerative arthritis of the lumbosacral spine.

6.  Entitlement to an initial rating in excess of 10 percent for IDS with degenerative arthritis of the lumbosacral spine with reduced reflexes in the right lower extremity.  
7.  Entitlement to an initial rating in excess of 10 percent for IDS with degenerative arthritis of the lumbosacral spine with reduced reflexes in the left lower extremity.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel


INTRODUCTION

The Veteran served on active duty from August 1973 to November 1984.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

The February 2007 rating decision granted service connection for degenerative arthritis of the lumbosacral spine and assigned a 20 percent rating effective April 21, 2006, and which denied service connection for a sleep disorder, an inner ear disorder, bilateral hearing loss, a left foot injury, and diabetes mellitus.  In a January 2011 rating decision, the RO in Roanoke, Virginia, assigned separate 10 percent ratings for IDS with degenerative arthritis of the lumbosacral spine with reduced reflexes in the left and right lower extremities, effective December 19, 2008.  The separate ratings are part of the claim for increased rating involving the lumbar spine.  

The claims were remanded by the Board in April 2012 for additional development.  The current record before the Board consists of paper claims files and electronic files known as Virtual VA and the Veterans Benefits Management System (VBMS).  The RO in Philadelphia, Pennsylvania, currently has jurisdiction of the claims.  

The Board previously referred a claim for service connection for a bilateral shoulder disorder and a claim to reopen a claim of entitlement to service connection for a neck disorder.  The Veteran has also raised the issue of entitlement to service connection for a kidney disorder.  See February 2014 VA Form 21-0820 located in VBMS.  None of these claims have been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The claims for service connection for a left foot disorder, a sleep disorder, to include insomnia, and for a bilateral ear disorder, to include hearing loss and tinnitus, are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  There is no probative evidence of record establishing that the Veteran's current diabetes mellitus was incurred during active duty service or that it was diagnosed within one year of his November 1984 discharge from active duty service.

2.  The Veteran's IDS with degenerative arthritis of the lumbosacral spine has not been manifested by forward flexion limited to 30 degrees or less or IDS with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.

3.  The Veteran's service-connected IDS with degenerative arthritis of the lumbosacral spine with reduced reflexes in the bilateral lower extremity are manifested by any more than mild incomplete paralysis absent sensory and motor deficits and trophic changes.  

CONCLUSIONS OF LAW

1.  The criteria for service connection for diabetes mellitus have not been met.  38 C.F.R. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).

2.  The criteria for an initial rating in excess of 20 percent for IDS with degenerative arthritis of the lumbosacral spine have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5235-5243 (2015).

3.  The criteria for an initial rating in excess of 10 percent for IDS with degenerative arthritis of the lumbosacral spine with reduced reflexes in the right lower extremity have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.120, 4.124a, Diagnostic Code 8520 (2015).

4.  The criteria for an initial rating in excess of 10 percent for IDS with degenerative arthritis of the lumbosacral spine with reduced reflexes in the left lower extremity have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.120, 4.124a, Diagnostic Code 8520 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  

The notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include:  1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Board finds that the duty to notify was satisfied by a letter sent to the Veteran in May 2006 with regard to the claim for service connection for diabetes mellitus.  The letter addressed all of the notice elements and was sent prior to the initial unfavorable decision by the AOJ in February 2007.  In regards to the claims for increased initial ratings, the Veteran is disagreeing with the ratings assigned after service connection has been granted and initial disability ratings and effective dates have been assigned.  Thus the service connection claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, 19 Vet. App. at 490; Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

The duty to assist was also met in this case.  The service treatment records are in the claims file, VA treatment records have been obtained, and all identified and available private treatment records have been associated with the claims file.  A VA examination with respect to the claim for service connection for diabetes mellitus was obtained in October 2014.  38 C.F.R. § 3.159(c)(4).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA opinion obtained in this case as it pertains to the claim for service connection for diabetes mellitus is adequate, as it is predicated on a full reading of the private and VA medical records in the Veteran's claims file; it considers all of the pertinent evidence of record and the statements of the appellant; and the examiner provided a complete rationale for the opinion stated, relying on and citing to the records reviewed.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the claim for service connection for diabetes mellitus has been met.  38 C.F.R. § 3.159(c) (4).  

There was also substantial compliance with the Board's April 2012 remand instructions, as the examination pertaining to the claims for service connection for diabetes mellitus was conducted; an updated VA examination pertaining to the increased rating claims was obtained in October 2014; and the Veteran was asked to complete authorizations to obtain all records of his treatment for diabetes mellitus and his back disability.  See D'Aries v. Peake, 22 Vet. App. 97 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999); see also letters dated May 2012 and June 2012.  

All known and available records relevant to the issues being adjudicated in this decision have been obtained and associated with the Veteran's claims file; and the Veteran has not contended otherwise.  Since VA has substantially complied with the notice and assistance requirements, the Veteran is not prejudiced by a decision on the claims being adjudicated in this decision at this time.

Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

To establish service connection for a disability resulting from a disease or injury incurred in service, or to establish service connection based on aggravation in service of a disease or injury which pre-existed service, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of incurrence or aggravation of a disease or injury in active service; and (3) competent evidence of a nexus or connection between the current disability and the disease or injury incurred or aggravated in service.  Horn v. Shinseki, 25 Vet. App. 231, 236 (2010); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent."  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

For certain chronic disorders, such as diabetes mellitus, service connection may be granted on a presumptive basis if the disease is manifested to a compensable degree within one year following service discharge.  38 U.S.C.A. §§ 1101, 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).  

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology.  The use of continuity of symptoms to establish service connection is applicable in this case as diabetes mellitus is deemed a chronic disease under 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, 1 Vet. App. at 54.

The Veteran seeks entitlement to service connection for diabetes mellitus.  The Veteran asserts that he knows for sure that he had diabetes while on active duty, contending that he was urinating a lot during active duty and was told he was borderline diabetic, but it was not until after a checkup at the VA Medical Center that he was diagnosed.  See statements in support of claim received in May 2006, December 2007, April 2010 and June 2011; VA Forms 21-4138 dated February 2009 and October 2009.  

The Veteran's service treatment records document that he was referred to a dietician in October 1982 due to a provisional diagnosis of obesity.  In a February 1983 record related to that referral, a family history of diabetes mellitus was noted and fasting blood sugar testing was ordered.  The lab results showed a glucose level of 64.  There is no indication that the Veteran was advised he was pre-diabetic or that he had diabetes mellitus during active duty.  The Veteran denied frequent or painful urination and sugar or albumin in urine during an undated report of medical history, as well as at the time of an August 1982 report of medical history.  

It appears from the post-service evidence of record that the Veteran was diagnosed with diabetes mellitus in the early 1990s.  See VA treatment records.  During a VA diabetes mellitus Disability Benefits Questionnaire (DBQ) conducted in October 2014, it was the VA examiner's opinion that it was less likely than not (less than 50% probability) that the Veteran's diabetes mellitus was incurred in or caused by the claimed in-service injury, event or illness.  The rationale employed was that although service treatment records revealed the Veteran was counselling for nutritional changes due to obesity and a family history of diabetes mellitus, and that he was educated on potential indications these play in the onset of diabetes mellitus, service treatment records did not reveal evidence of sugar in urine or elevated blood glucose levels.  The examiner also noted that the Veteran was not diagnosed with diabetes mellitus until 1990-1991, which would be greater than five years after military discharge.  

The preponderance of the evidence of record does not support the claim for service connection for diabetes mellitus.  As noted above, service treatment records are devoid of reference to complaint of, or treatment for, diabetes or even pre-diabetes, as alleged by the Veteran.  In addition to the foregoing, the only probative opinion of record, that provided by the October 2014 VA examiner, establishes that it is less likely than not that the Veteran's diabetes mellitus was incurred in or is etiologically related to service since there was no evidence in the service treatment records of sugar in the Veteran's urine or elevated blood glucose levels.  In the absence of any probative evidence establishing that the Veteran's current diabetes mellitus was incurred during service, service connection is not warranted on a direct basis and the claims must be denied.  Service connection is also not warranted on a presumptive basis for diabetes mellitus in the absence of probative evidence establishing that the Veteran was diagnosed with this condition within one year of his November 1984 discharge from active duty service.  

The Board also finds that the credible evidence does not establish continuity of diabetes mellitus symptoms since service.  38 C.F.R. § 3.303; see Walker, 708 F.3d at 1331.  Here, the Veteran claims the onset of diabetes mellitus symptoms as demonstrated by excessive urination.  However, his current recollections are inconsistent with his denial of frequent urination on his reports of medical history during service.  In any event, the VA examiner considered the Veteran's description of in-service symptoms in light of the entire evidentiary record and, in particular, his laboratory results.  Thus, while the Veteran describes continuity of symptomatology, the competent medical evidence has found that his description of symptomatology did not demonstrate the onset of diabetes mellitus in service.  Overall, the Board places greater probative weight on the opinion of the VA examiner concerning the onset of the Veteran's diabetes mellitus according to the proper medical definition for diagnosing this disease process, as this examiner has greater expertise and training than the Veteran in diagnosing the nature and etiology of diabetes mellitus, to include knowledge of the significance of the Veteran's physical complaints during and after service.  Thus, the Veteran's service connection claim cannot be granted based upon a theory of continuity of symptomatology.

As the preponderance of the evidence is against the claim, the statutory provisions regarding resolution of reasonable doubt are not applicable.  38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 54. 

In so holding, the Board acknowledges that the Veteran is deemed competent to describe symptoms of diabetes mellitus such as frequent urination.  However, the Veteran is not deemed competent to render a diagnosis of diabetes mellitus or attribute his symptom of frequent urination as the initial manifestation of diabetes mellitus, as he is not shown to possess the necessary training and expertise to speak to an issue of medical diagnosis and fact.  

Increased Ratings

Disability evaluations are based upon the average impairment of earning capacity as determined by a schedule for rating disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate rating codes identify various disabilities.  38 C.F.R. Part 4.  In determining the current level of impairment, the disability must be considered in the context of the whole recorded history, including service treatment records.  See generally 38 C.F.R. §§ 4.1, 4.2.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

Where the rating appealed is the initial rating assigned with a grant of service connection, the entire appeal period is for consideration, and separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999).

When evaluating disabilities of the musculoskeletal system, an evaluation of the extent of disability present also includes consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment, and the effect of pain on the functional abilities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 204-06 (1995).  In other words, when rated for limitation of motion, a higher rating may be assigned if there is additional limitation of motion from pain or limited motion on repeated use of the joint.  A finding of functional loss due to pain must be "supported by adequate pathology and evidenced by the visible behavior of the claimant."  38 C.F.R. § 4.40. 

Service connection for degenerative arthritis of the lumbosacral spine was granted in the February 2007 rating decision that is the subject of this appeal, with a 20 percent rating assigned pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5242 effective April 21, 2006.  The disability was recharacterized as IDS with degenerative arthritis of the lumbosacral spine in a January 2011 rating decision, which, as noted in the Introduction, also granted separate 10 percent ratings for IDS with degenerative arthritis of the lumbosacral spine with reduced reflexes in the right and left lower extremities.  The separate 10 percent ratings were assigned pursuant to 38 C.F.R. § 4.124a, Diagnostic Code 8520, effective December 19, 2008, and are part of the claim for increased rating involving the lumbar spine disability.  

Disabilities of the spine (other than IDS when evaluated on the basis of incapacitating episodes) are to be rated under the General Rating Formula for Diseases and Injuries of the Spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.  These criteria are to be applied irrespective of whether there are symptoms such as pain (whether or not it radiates), stiffness, or aching in the affected area of the spine, and they "are meant to encompass and take into account the presence of pain, stiffness, or aching, which are generally present when there is a disability of the spine."  68 Fed. Reg. 51,454 (Aug. 27, 2003).  Any associated objective neurologic abnormalities including, but not limited to, bowel or bladder impairment, are to be rated separately from orthopedic manifestations under an appropriate diagnostic code.  38 C.F.R. § 4.71a, Note (1).

In pertinent part, the General Rating Formula for Diseases and Injuries of the Spine provides a 20 percent rating for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  38 C.F.R. § 4.71a.

Ratings in excess of 20 percent are provided for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine (40 percent); for unfavorable ankylosis of the entire thoracolumbar spine (50 percent); and for unfavorable ankylosis of entire spine (100 percent).  Id.  

For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  Id. at Note (5).

38 C.F.R. § 4.71a, Note (2) provides that for VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  See also Plate V, 38 C.F.R. § 4.71a.

Under the criteria governing disabilities of the lumbar spine, IDS is to be evaluated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating IDS Based on Incapacitating Episodes.  This formula provides a 20 percent rating for IDS with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months; a 40 percent rating for IDS with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months; and a 60 percent rating for IDS with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  An incapacitating episode is defined as a period of acute signs and symptoms due to IDS that requires bed rest prescribed by a physician and treatment by a physician.  See 38 C.F.R. § 4.71a, Note (1).

Diagnostic Code 8520 provides the rating criteria for paralysis of the sciatic nerve.  Ratings of 10, 20, 40 and 60 percent are assigned for mild incomplete paralysis that is mild, moderate, moderately severe, and severe, with marked muscle atrophy, respectively.  An 80 percent rating is assigned for complete paralysis of the sciatic nerve; the foot dangles and drops, no active movement possible of muscles below the knee, flexion of knee weakened or (very rarely) lost.  

Neuritis, cranial or peripheral, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete paralysis.  38 C.F.R. § 4.123.  The maximum rating which may be assigned for neuritis not characterized by organic changes as noted above will be that for moderate, or with sciatic nerve involvement, for moderately severe, incomplete paralysis.  Id.  Neuralgia, cranial or peripheral, characterized usually by a dull and intermittent pain, of typical distribution so as to identify the nerve, is to be rated on the same scale, with a maximum equal to moderate, incomplete paralysis.  38 C.F.R. § 4.124.

In rating diseases of the peripheral nerves, the term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  38 C.F.R. § 4.124a.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  Id.  The ratings for peripheral nerves are for unilateral involvement; when bilateral, they are combined with application of the bilateral factor.  Id.

In rating peripheral nerve injuries and their residuals, attention should be given to the site and character of the injury and the relative impairment in motor function, trophic changes, or sensory disturbances.  38 C.F.R. § 4.120.

Descriptive words such as "slight," "moderate" and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  The use of descriptive terminology by medical examiners, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision.  38 U.S.C.A. § 7104(a); 38 C.F.R. §§ 4.2, 4.6.

However, VA's Adjudication Manual does provide guidance in evaluating the severity of nerve paralysis.  According to the Manual, "mild" incomplete paralysis is demonstrated by subjective symptoms or diminished sensation.  M-21, III.iv.4.G.4.b.  "Moderate" incomplete paralysis is manifested by the absence of sensation confirmed by objective findings.  Id.  "Severe" incomplete paralysis is manifested when more than sensory findings are demonstrated, such as atrophy, weakness, and diminished reflexes.  Id.  

The Veteran underwent a VA examination in November 2006, at which time he reported that his back got stiff when in a position for a long time and that he had back pain five times a week, lasting for 30 minutes each time, that traveled to the lower and upper back.  The pain was aching in nature, was at a level eight, and came on its own.  Pain was relieved by medication and sleeping on the cold ground in a sleeping back.  At the time of pain, the Veteran was able to function with medication.  The Veteran denied that the condition caused incapacitation.  Functional impairment included weakness.  Physical examination revealed normal posture and gait.  The Veteran did not require an assistive device for ambulation.  There was evidence of radiating pain on movement, muscle spasm and tenderness.  Straight leg testing was negative on both the left and right and there was no ankylosis.  Range of motion testing revealed flexion to 50 degrees with pain at 50 degrees; extension to 15 degrees with pain at 15 degrees, bilateral lateral flexion to 20 degrees with pain at 20 degrees, right rotation to 15 degrees with pain at 15 degrees, and left rotation to 20 degrees with pain at 20 degrees.  Joint function of the spine was additionally limited by pain, fatigue, weakness, lack of endurance, and incoordination after repetitive use, with pain having the major functional impact.  There was no additional limitation of motion after repetitive use.  There was normal head position with symmetry in appearance and symmetry of spinal motion with normal curvatures of the spine.  There were no signs of IDS with chronic and permanent nerve root involvement.  Neurological examination of the lower extremities revealed that motor function and sensory function were within normal limits.  Knee and ankle jerk reflexes were 2+ on both lower extremities.  An x-ray of the lumbar spine reportedly showed degenerative arthritis.  

A September 2008 private x-ray of the Veteran's chest revealed moderate degenerative changes throughout the thoracic spine.  See record from Sentara Healthcare.  

The Veteran underwent another VA examination of his spine in December 2008.  He reported that he had experienced pain in his low back for the past 26 years and that his low back was always stiff.  He denied any loss of bladder or bowel control or numbness.  The back pain was described as aching and constant at a level eight.  The Veteran denied that the back pain traveled.  Treatment that had been most recently prescribed was Naproxen, 500 mg every 12 hours.  The Veteran indicated that he could function with medication and denied that the back pain caused any incapacitation over the last 12 months.  He indicated that the functional impairment that has resulted from the low back pain is the constant requirement to take medication in order to prevent the development of pain.  Physical examination revealed normal posture and gait and the Veteran did not require any assistive devices.  There was no radiation of pain on movement, muscle spasm or tenderness.  Bilateral straight leg raising test was negative and there was no ankylosis.  Range of motion testing revealed flexion to 90 degrees and 30 degrees of extension, bilateral lateral flexion, and bilateral rotation, all without pain.  There was no additional limitation due to pain, fatigue, weakness, lack of endurance or incoordination and inspection of the spine revealed normal position of the head and the spine was symmetrical in appearance and motion.  The spine did not have any spinal curve.  The examiner noted that the Veteran did have IDS with nerve root involvement based on absent reflexes at the left knee and at both ankles.  There were no sensory or motor deficits.  The examiner indicated that IDS did not cause any bladder, bowel or erectile dysfunction.  

Private and VA treatment records also document general complaints of back pain, but no specific range of motion testing was done.  

The Veteran underwent a VA back conditions DBQ in October 2014, at which time his claims folder was reviewed.  He reported that his back pain was worsening with age and that he had increased pain with movement.  The low back pain was localized and medications had recently been stopped.  The Veteran denied any surgery or injections to the back or doing any physical therapy.  The Veteran denied radicular symptoms and also denied flare-ups that impacted the function of his thoracolumbar spine.  Range of motion testing revealed flexion to 50 degrees; extension to 10 degrees; bilateral lateral flexion to 20 degrees; and bilateral lateral rotation to 20 degrees, all without objective evidence of painful motion.  The Veteran was not able to perform repetitive-use testing with three repetitions with the examiner noting that he preferred not to repeat movement secondary to pain.  The examiner also noted that there was no additional limitation in range of motion following repetitive use but that the Veteran did have functional loss and/or functional impairment of the thoracolumbar spine as a result of pain on movement.  The examiner also noted that the Veteran had localized tenderness or pain to palpation in the midline vertebral column of the lumbar spine, but that there was no muscle spasm (either resulting or not resulting in abnormal gait or abnormal spinal contour) and no guarding of the thoracolumbar spine (either resulting or not resulting in abnormal gait or abnormal spinal contour).  Muscle strength testing was normal and there was no muscle atrophy.  Reflex and sensory examinations were normal and straight leg raising tests were bilaterally negative.  The examiner indicated there was no radicular pain or any other signs or symptoms due to radiculopathy.  There was no ankylosis and no neurologic abnormalities or findings such as bowel or bladder problems/pathologic reflexes.  The examiner also indicated that the Veteran did not have IDS and did not use any assistive devices.  It was noted that prior exams revealed evidence of radiculopathy, which the Veteran did not complain about or have physical evidence of on today's examination.  The examiner indicated that work may have exacerbated the symptoms of radiculopathy previously noted.  An x-ray dated in October 2014 contained an impression of no acute osseous hematocrit and mild multilevel degenerative changes.  

The preponderance of the evidence of record is against a finding that the Veteran is entitled to a rating in excess of 20 percent for IDS with degenerative arthritis of the lumbosacral spine.  The Board acknowledges the Veteran's subjective complaints related to his back, to include pain and stiffness, and finds his assertions both competent and credible.  In order to merit the assignment of the next highest (40 percent) rating under the General Rating Formula for Diseases and Injuries of the Spine, however, forward flexion of the thoracolumbar spine must be limited to 30 degrees or less, or there must be evidence of favorable ankylosis of the entire thoracolumbar spine.  There is no indication that the Veteran's thoracolumbar spine was ankylosed at any time during the appellate period.  See VA and private treatment records; VA examination reports.  Moreover, at worst, his thoracolumbar spine flexion was limited to 50 degrees, which is 20 degrees more than the minimum needed to support a 40 percent rating.  See November 2006 VA examination report; October 2014 DBQ.  For these reasons, a rating in excess of 20 percent under the General Rating Formula for Diseases and Injuries of the Spine is not warranted for IDS with degenerative arthritis of the lumbosacral spine.

Nor is a rating in excess of 20 percent warranted for IDS with degenerative arthritis of the lumbosacral spine under the Formula for Rating IDS Based on Incapacitating Episodes.  This is so because there is no evidence of incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  In fact, the Veteran has consistently denied experiencing any incapacitating episodes.  See VA and private treatment records; VA examination reports.

Consideration has been given to any functional impairment and any effects of pain on functional abilities due to the Veteran's service-connected IDS with degenerative arthritis of the lumbosacral spine.  The Board acknowledges the subjective complaints of pain and stiffness made throughout the course of the Veteran's claim, as well as the objective evidence of pain during range of motion testing at the time of the November 2006 VA examination and the November 2006 VA examiner's determination that the joint function of the Veteran's spine was additionally limited by pain, fatigue, weakness, lack of endurance, and incoordination after repetitive use, with pain having the major functional impact.  The Board also acknowledges that the Veteran refused to perform repetitive-use testing with three repetitions during the October 2014 VA examination due to pain, and the October 2014 VA examiner's determination that the Veteran did have functional loss and/or functional impairment of the thoracolumbar spine as a result of pain on movement.  Pain alone, however, is not sufficient to warrant a higher rating, as pain may cause a functional loss, but pain itself does not constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32, 36-38 (2011).  Rather, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Id. at 43; see 38 C.F.R. § 4.40.  In this case, the Board does not find any additional functional loss of use which is not contemplated by the assigned 20 percent rating.  

Notably, there was no evidence of additional limitation of motion after repetitive use during the November 2006 VA examination, and there was no objective evidence of pain during the December 2008 and October 2014 VA examinations.  The Veteran has described functional limitations which are contemplated in the schedular criteria, see 68 Fed. Reg. 51,454, and the Veteran himself has not described additional motion loss or functional impairments during flare-ups which meets or more nearly approximates the criteria for a higher rating.  Notably, his private clinic records generally reflect multiple notations of no back pain.  In light of the foregoing, the Board finds that a rating in excess of 20 percent for the Veteran's service-connected IDS with degenerative arthritis of the lumbosacral spine is not warranted based on functional impairment.  38 C.F.R. §§ 4.40, 4.45 (2015); DeLuca, 8 Vet. App. at 204-06.

The Board has also considered whether the Veteran's service-connected IDS with degenerative arthritis of the lumbosacral spine manifests any associated objective neurologic abnormalities so as to warrant a separate rating under an appropriate diagnostic code.  See 38 C.F.R. § 4.71a, Note (1).  Service connection has been established for reduced reflexes in the bilateral lower extremities with separate 10 percent evaluations pursuant to 38 C.F.R. § 4.124a, Diagnostic Code 8520 effective December 19, 2008, the date of the December 2008 VA examination.  See January 2011 rating decision.  The Board must determine whether the separate ratings established in the January 2011 rating decision is warranted prior to December 19, 2008, and whether there are any other objective neurologic abnormalities associated with the IDS with degenerative arthritis of the lumbosacral spine that warrant a separate rating.

The Veteran has consistently denied any bowel or bladder impairment.  There was evidence of radiating pain on movement during the November 2006 VA examination, but straight leg testing was negative on both the left and right, neurological examination of the lower extremities revealed that motor function and sensory function were within normal limits, and knee and ankle jerk reflexes were 2+ on both lower extremities.  During the October 2014 VA examination, the Veteran denied radicular symptoms, reflex and sensory examinations were normal, straight leg raising tests were bilaterally negative and the examiner indicated there was no radicular pain or any other signs or symptoms due to radiculopathy and no neurologic abnormalities or findings such as bowel or bladder problems/pathologic reflexes, with specific discussion as to the fact that prior exams revealed evidence of radiculopathy, which may have been a reflection of an exacerbation due to work.  

Given the foregoing, the Board finds that the preponderance of the evidence does not support a finding that the Veteran had any neurological abnormality other than the bilaterally reduced reflexes noted during the December 2008 VA examination.  Notably, reflex testing was negative at the time of the October 2014 VA examination.  While reflex abnormality is potentially a feature of "severe" disability as noted in the M-21, this feature must be viewed in the context of the absence of lay or medical evidence of motor or sensory deficit, or trophic changes.  When considering the relative severity and degree of impaired function of the Veteran's sciatic nerves, as instructed by 38 C.F.R. § 4.120, the Board finds that the Veteran's symptoms of paralysis does not meet, or more closely approximate, the criteria for "moderate" paralysis.  

In so holding, the Board observes that the Veteran has not alleged any sensory, motor or trophic deficit of either lower extremity.  The most probative evidence in this case consists of the findings of the medical professionals who have greater expertise and training than the Veteran in evaluating the features and functional limitations associated with a neurologic disability.  There is no doubt of material fact to be resolved in the Veteran's favor.  38 U.S.C.A. § 5107(b).
Extraschedular consideration

Generally, evaluating a disability using either the corresponding or analogous diagnostic codes contained in the Rating Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27.  However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual Veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  In exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b).

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Id.; see Thun v. Peake, 22 Vet. App. 111, 115 (2008); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating [S]chedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. 

The Board finds that the Veteran's service-connected lumbar spine disability picture, to include the separately-rated neurological impairments, is not so unusual or exceptional in nature as to render the currently-assigned ratings inadequate at any time during the period on appeal.  The Veteran's service-connected lumbar spine disability is evaluated under the General Rating Formula for Diseases and Injuries of the Spine and the Schedule of Ratings for Neurological Conditions, the criteria of which is found by the Board to specifically contemplate the level of disability and symptomatology.  38 C.F.R. §§ 4.71a, 4.124a.  The Veteran's lumbar spine disability is manifested by subjective and objective evidence of pain, limited motion, stiffness and neurological impairment.  When comparing this disability picture with the symptoms contemplated by the Rating Schedule, the Board finds that the Veteran's symptoms are more than adequately contemplated by the currently-assigned disability ratings.  Ratings in excess of those assigned are provided for certain manifestations of a lumbar spine disability, to include neurological impairment, but the medical evidence of record did not demonstrate that such manifestations were present in this case.  The criteria for the currently-assigned disability ratings more than reasonably describe the Veteran's disability level and symptomatology and, therefore, the currently assigned schedular evaluations are adequate and no referral is required.

The Board notes that, in Johnson v. McDonald, 762 F.3d 1362, 1366 (Fed Cir. 2014), the Federal Circuit Court stated that "[l]imiting referrals for extra-schedular evaluation to considering a Veteran's disabilities individually ignores the compounding negative effects that each individual disability may have on the Veteran's other disabilities."  Recently, the Federal Circuit held that, when considering whether referral is warranted based on the combined effects of a Veteran's service-connected disabilities, the Board first must compare the Veteran's symptoms with the assigned schedular ratings.  Yancy v. McDonald, No. 14-3390 (Fed. Cir. February 26, 2016).

Here, the Veteran is additionally service-connected for right thumb sprain and osteoarthritis rated as 10 percent disabling, deviated nasal septum with vasomotor rhinitis and chronic nasal congestion rated as noncompensable, and chronic anal fissure rated as noncompensable.  The Veteran does not allege, and the evidence does not suggest, features of these disabilities either singly, or combined in totality, which are not adequately addressed in the assigned schedular ratings.

Finally, the Board notes that the Veteran has not alleged, and the record does not suggest, that his lumbar spine disability with neurologic impairment of the lower extremities precludes him from obtaining and maintaining substantially gainful employment.  At this time, the Board is of the opinion the issue of entitlement to a total disability rating based upon individual unemployability (TDIU) has not been reasonably raised during the appeal period.  See generally Roberson v. Principi, 251 F.3d 1378, 1384 (2001); Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).


ORDER

Service connection for diabetes mellitus is denied.  

An initial rating in excess of 20 percent for IDS with degenerative arthritis of the lumbosacral spine is denied.

An initial rating in excess of 10 percent for IDS with degenerative arthritis of the lumbosacral spine with reduced reflexes in the right lower extremity is denied.  

An initial rating in excess of 10 percent for IDS with degenerative arthritis of the lumbosacral spine with reduced reflexes in the left lower extremity is denied.  


REMAND

The claims for service connection for a sleep disorder, to include insomnia, a bilateral ear disorder, to include hearing loss and tinnitus, and a left foot disorder, were remanded by the Board in April 2012 in pertinent part to schedule VA examinations.  The examination reports obtained in October 2014 are not adequate to decide these issues at this time for the following reasons.

The Veteran underwent a VA sleep apnea DBQ in October 2014, at which time the VA examiner indicated that he did not have sleep apnea but that he did have a history of insomnia.  The examiner proceeded to provide a negative nexus opinion, both to service and to service-connected disability, but the rationale employed was that a history of insomnia is usually related to mental health concerns commonly, and that mental health evaluations were not her field of expertise.  On remand, an examination conducted by someone with the requisite expertise must be afforded to the Veteran.  

The Veteran underwent a VA hearing loss and tinnitus DBQ in October 2014.  In regards to the claim for bilateral hearing loss, the examiner stated that the current hearing loss is not considered a disability; however, this assessment is incorrect as the Veteran exhibited speech recognition ability of 88 percent in the right ear and of 90 percent in the left ear, which meets the criteria for a diagnosis of hearing loss per VA regulations.  See 38 C.F.R. § 3.385.  On remand, an addendum opinion regarding the etiology of the Veteran's bilateral hearing loss must be obtained from the October 2014 VA examiner.  

The Veteran underwent a foot conditions DBQ in October 2014, at which time the examiner determined that the Veteran did not have a current diagnosis associated with the claimed condition.  The examiner failed to address x-ray findings of left foot degenerative changes, to include on a September 2008 private record.  On remand, an addendum opinion regarding the etiology of the Veteran's left foot degenerative changes must be obtained from the October 2014 VA examiner.  This is especially important given the Veteran's assertion that he injured his left foot while stationed in Germany, when another soldier dropped a large metal plate on it as they were loading tanks onto a train.  See statements in support of claim received in May 2006, December 2007, April 2010 and June 2011; VA Forms 21-4138 dated February 2009 and October 2009.  

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims folder records of the Veteran's VA treatment since July 2012.

2.  Schedule the Veteran for an appropriate VA examination with an appropriate examiner (see VA October 2014 VA sleep apnea DBQ) regarding the claim for service connection for a sleep disorder, to include insomnia.  The entire claims file (i.e. both the paper claims file and any medical records contained in Virtual VA and VBMS) should be made available to and be reviewed by the examiner in conjunction with the examination.  All indicated tests and studies should be performed and all clinical findings reported in detail.  A thorough history should be obtained from the Veteran. 

(a) The examiner should provide an opinion as to whether it is at least as likely as not (i.e., probability of 50 percent or greater) that any sleep disorder present during the period of this claim, to include the insomnia diagnosed in April 2006, had its onset during active service or is related to any in-service disease, event, or injury. 

(b) If the answer to (a) is no, is it at least as likely as not (i.e., probability of 50 percent or greater) that the Veteran's service-connected disabilities caused any sleep disorder/insomnia present during the period of this claim? 

(c) If the answer to (a) and (b) are no, is at least as likely as not (i.e., probability of 50 percent or greater) that the Veteran's service-connected disabilities aggravated (i.e., caused an increase in severity of) any sleep disorder/insomnia present during the period of this claim? 

The examiner is informed that aggravation is defined for legal purposes as a chronic worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression.  If aggravation is present, the clinician should indicate, to the extent possible, the approximate level of sleep impairment (i.e., a baseline) before the onset of the aggravation. 

The examiner must provide a comprehensive report including complete rationales for all conclusions reached.

3.  Obtain an addendum from the VA examiner who completed the October 2014 hearing loss and tinnitus DBQ.  The claims file and any pertinent evidence in Virtual VA and/or VBMS that is not contained in the claims files must be made available to and reviewed by the examiner.  

The examiner should provide an opinion as to whether it is at least as likely as not (i.e., probability of 50 percent or greater) that the Veteran's bilateral hearing loss (diagnosed based on speech recognition ability of 88 percent in the right ear and of 90 percent in the left ear, see 38 C.F.R. § 3.385) had its onset during active service or is related to any in-service disease, event, or injury, to include the documented in-service complaints related to his ears beginning in September 1974, to include being put on profile in February 1975.  

The examiner must provide a comprehensive report including complete rationales for all conclusions reached.

4.  Obtain an addendum from the VA examiner who completed the October 2014 foot conditions DBQ.  The claims file and any pertinent evidence in Virtual VA and/or VBMS that is not contained in the claims files must be made available to and reviewed by the examiner.  

The examiner should provide an opinion as to whether it is at least as likely as not (i.e., probability of 50 percent or greater) that the left foot degenerative changes noted on x-ray had their onset during active service or are related to any in-service disease, event, or injury, to include the Veteran's assertion that he injured his left foot while stationed in Germany, when another soldier dropped a large metal plate on it as they were loading tanks onto a train.  

The examiner must provide a comprehensive report including complete rationales for all conclusions reached.

5.  Review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.

6.  Finally, readjudicate the claims.  If any benefit sought on appeal remains denied, furnish the Veteran and his representative a supplemental statement of the case and provide an appropriate period of time to respond.  The case should then be returned to the Board for further appellate review, if in order. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


